internal_revenue_service number release date index number 468a ------------------ ------------------------------------------------ ----------------------------------------------- --------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ---------------- telephone number -------------------- refer reply to cc psi b6 plr-147158-13 date date legend taxpayer parent plant a plant b location commission state year a year b date date date p d fund director dear -------------- --------------------------------------------------------------------------------- ---------------------------------------------- ------------------------------------------------------------------- --------------------------------------------------------------------------------- -------------------------------------- ----------------------------------------------- ------------ ------ ------ ------------------------ -------------------------- ----------------- ------ ------ ------------------------------------------ --------------------------------------------------------------------------------- this letter responds to your request dated date for rulings concerning whether certain payments made to employees and certain payments of pre- dismantlement costs constitute nuclear decommissioning costs as defined in sec_468a of the internal_revenue_code and sec_1_468a-1 of the income_tax regulations in plr-147158-13 addition you ask whether these payments generate a specified_liability_loss under sec_172 and if so what is the earliest taxable_year to which such a loss may be carried taxpayer represents the facts and information relating to its request for rulings as follows taxpayer a corporation is wholly-owned through an additional corporation by parent taxpayer owns a p percent interest in both plant a and plant b and is responsible for d percent of the cost of decommissioning each plant the plants are at location and the amended operating license of plant a is scheduled to expire on date and the operating license of plant b is scheduled to expire on date on date taxpayer notified the nuclear regulatory commission nrc that both plants had permanently ceased operations with respect to nuclear decommissioning costs that are included in the taxpayer’s cost of service for ratemaking purposes as well as for other matters taxpayer is subject_to regulation by commission taxpayer maintains a separate fund for each of the plants commission has authorized collections of amounts for decommissioning from ratepayers and the service has approved schedules of ruling amounts for contributions to these funds in the transition of the plants from operational status to a safe shutdown and then to physical dismantlement of the plants and restoration of the site as required by commission and the nuclear regulatory commission the operational workforce of the plants will be reduced overall the taxpayer has broadly described the types of tasks to be performed by employees during the decommissioning process as follows to plan and design all of the logistical and technical aspects required to take a nuclear power plant from an operational-ready status to safe shutdown and non-operational status to a fully dismantled and restored site to ensure the safe and orderly transition of the plants from an operational-ready status to safe shutdown and non- operational status maintain the plants in a safe condition during the actual dismantlement of the plants and dismantle remove and restore the site to its regulatory and legally required condition when employees are no longer needed for operation and or any phase of the decommission process those employees are released from service with the taxpayer rules of the commission allow the collection of decommissioning amounts for the severance and other assistance payments to separated employees who become unemployed as a result of decommissioning in addition to the severance payments described above taxpayer will incur pre- dismantlement costs these costs are described by the taxpayer broadly as follows preparation for physical decommissioning of the units consolidation and restoration of the facilities of the plants and the site upon which they are located security for the plants and the surrounding site communication with affected communities regarding the permanent retirement of the plants and plans for decommissioning of the plants and staffing costs incurred as a result of the plr-147158-13 permanent retirement and prior to the commencement of physical dismantlement of major components of the plants for reasons of administrative necessity many of the costs described above will be paid initially either by an unrelated company that owns the remainder of plant a and plant b not owned by taxpayer or by taxpayer these costs will then be reimbursed to the unrelated company or to taxpayer by the fund taxpayer requests the following rulings severance payments as described in the taxpayer’s request constitute nuclear decommissioning costs within the meaning of sec_468a and sec_1_468a-1 and therefore can be paid out of the funds for the related plant pre-dismantlement decommissioning costs as described above constitute nuclear decommissioning costs within the meaning of sec_468a and sec_1_468a-1 and therefore can be paid out of the funds for the related reimbursement by the funds to the unrelated company or to the taxpayer of severance payments and pre-dismantlement decommissioning costs represent a permissible use of the funds under sec_468a and sec_1_468a-5 and sec_1_468a-5 and is not a prohibited self-dealing transaction under sec_1_468a-5 may deductions for the severance payments described in issue and the pre-dismantlement decommissioning costs described in issue generate a specified_liability_loss under sec_172 and if so what is the earliest taxable_year to which such a loss may be carried law and analysis issue sec_1 and sec_468a was added to the code in by deficit_reduction_act_of_1984 pub_l_no sec_468a allows owners operators of nuclear power plants to currently deduct the future costs of decommissioning a nuclear power plant by making contributions to a fund prior to when economic_performance occurs sec_468a and sec_1_468a-2 generally require the owner operator to include in gross_income amounts that are distributed from a fund in addition to any deduction under sec_468a for contributions to a fund sec_468a recognizes that an owner operator may deduct otherwise deductible nuclear decommissioning costs such as under sec_162 for which economic_performance within the meaning of sec_461 occurs during a taxable_year plr-147158-13 sec_468a limits the use of the amounts in a fund to satisfying any liability of any person contributing to the fund for the decommissioning of a nuclear power plant the payment of administrative and other incidental_expenses of the fund and making investments sec_1_468a-1 states in part that nuclear decommissioning costs means all otherwise deductible expenses to be incurred in connection with the entombment decontamination dismantlement removal and disposal of the structures systems and components of a nuclear power plant whether that nuclear power plant will continue to produce energy or has permanently ceased to produce electric energy such term includes all otherwise deductible expenses to be incurred in connection with the preparation for decommissioning such as engineering and other planning expenses and all otherwise deductible expenses to be incurred with respect to the plant after the actual decommissioning occurs such as physical security and radiation monitoring expenses sec_162 generally allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_468a provides that under regulations prescribed by the secretary for purposes of sec_4951 the fund shall be treated in the same manner as a_trust described in sec_501 this section is implemented by sec_1_468a-5 sec_1_468a-5 states that the excise_taxes imposed by sec_4951 apply to each act of self- dealing between the fund and a disqualified_person in part sec_1_468a-5 defines self-dealing for purposes of sec_468a and the regulations thereunder as any act described in sec_4951 except i a payment by a nuclear decommissioning fund for the purpose of satisfying in whole or in part the liability of the electing taxpayer for decommissioning costs of the nuclear power plant to which the nuclear decommissioning fund relates sec_1_468a-5 provides that the term disqualified_person includes each person described in sec_4951 and sec_53_4951-1 sec_4951 of the code provides the term disqualified_person with respect to a_trust includes a contributor to the trust and a trustee of the trust sec_1_468a-5 provides that if at any time during the taxable_year a qualified nuclear decommissioning fund does not satisfy a requirement of sec_1_468a-5 the service may in its discretion disqualify all or a portion of the fund as of the date that the fund does not satisfy such requirements sec_1_468a-5 provides that if all or any portion of a qualified nuclear decommissioning fund is disqualified under sec_1_468a-5 the portion of the qualified nuclear decommissioning fund that is disqualified is treated as distributed to plr-147158-13 the electing taxpayer on the date of the disqualification such a distribution shall be treated for purposes of sec_1001 as a disposition of property held by the qualified nuclear decommissioning fund in addition the electing taxpayer must include in gross_income for the taxable_year that includes the date of disqualification an amount equal to the product of the fair_market_value of the assets of the fund determined as of the date of disqualification reduced by certain amounts including any_tax that is imposed on the income of the fund is attributable to income taken into account before the date of the disqualification or as a result of the disqualification and has not been paid as of the date of the disqualification and the fraction of the qualified nuclear decommissioning fund that was disqualified under sec_1_468a-5 we have examined the representations and information submitted by the taxpayer in relation to the requirements set forth in sec_468a and the regulations thereunder based solely upon these representations of the facts we conclude that severance payments and pre-dismantlement decommissioning costs are nuclear decommissioning costs within the meaning of sec_468a and sec_1_468a-1 the expenses as broadly described by taxpayer are incurred in connection with the entombment decontamination dismantlement removal and disposal of the structures systems and components of a nuclear power plant we note that we are not ruling on any particular expense but on broad categories of expense and emphasize that each specific expense must satisfy the tests in sec_468a and the regulations thereunder regarding the reimbursement by the funds of severance payments and predismantlement decommissioning costs these amounts fall into two groups those paid initially by the unrelated company and then invoiced to taxpayer and paid_by the funds and those paid initially by the unrelated company invoiced and paid_by taxpayer and then reimbursed by the funds to taxpayer in both cases we conclude that such payments are a permissible use of the funds and that the reimbursements are within the exception to the self-dealing rules contained in sec_1_468a-5 that section defines self-dealing for purposes of sec_468a and the regulations thereunder as any act described in sec_4951 except i a payment by a nuclear decommissioning fund for the purpose of satisfying in whole or in part the liability of the electing taxpayer for decommissioning costs of the nuclear power plant to which the nuclear decommissioning fund relates here the reimbursement of severance payments and pre-dismantlement decommissioning costs made by the funds are made for the purpose of satisfying the liability of taxpayer for decommissioning costs of the nuclear power plant to which the fund relates and are therefore not self-dealing thus the reimbursement by the funds to the unrelated company or to taxpayer of severance payments and pre-dismantlement decommissioning costs represent a permissible use of the funds this reimbursement constitutes an amount distributed from a fund as described in sec_468a and sec_1_468a-2 we note that this ruling applies only to reimbursement of the amounts paid for the severance payments and the pre-dismantlement decommissioning costs by the taxpayer and not any additional plr-147158-13 amounts such as service fees or any other_amounts not solely to reimburse taxpayer for decommissioning costs actually paid issue sec_172 allows a deduction for the taxable_year equal to the aggregate of the net_operating_loss carryovers to such year plus the net_operating_loss carrybacks to such year with certain modifications sec_172 defines a net_operating_loss as the excess of the deductions allowed by chapter of the code over the gross_income sec_172 generally provides that a net_operating_loss nol for any taxable_year is carried back to each of the taxable years preceding the taxable_year of the loss and carried forward to each of the taxable years following the year of the loss however sec_172 provides a special carryback period for the portion of any nol that qualifies as a specified_liability_loss sec_172 defines a specified_liability_loss in part as any amount allowable as a deduction under chapter of the code other than sec_468 or sec_468a which is in satisfaction of a liability under a federal or state law requiring the decommissioning of a nuclear power plant or any unit thereof that is taken into account in computing the nol for the taxable_year sec_172 provides that a deduction for a liability may only generate a specified_liability_loss if i the act or failure to act giving rise to such liability occurs at least years before the beginning of the taxable_year and ii the taxpayer used an accrual_method of accounting throughout the period or periods during which such act or failure to act occurred sec_172 provides that except as provided in regulations that portion of a specified_liability_loss which is attributable to amounts incurred in the decommissioning of a nuclear power plant or any unit thereof may for purposes of subsection b c be carried back to each of the taxable years during the period a beginning with the taxable_year in which such plant or unit thereof was placed_in_service and b ending with the taxable_year preceding the loss_year sec_1_446-1 provides that under an accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 makes clear that generally the all_events_test is not treated as having been met any earlier than the taxable_year in which economic_performance has occurred with respect to a liability see also sec_1_461-4 of the regulations plr-147158-13 sec_461 provides that in the case of a liability that requires the taxpayer to provide services economic_performance occurs as the taxpayer provides the services sec_1_461-4 of the regulations provides that economic_performance occurs with respect to such service liabilities as the taxpayer incurs costs in connection with the satisfaction of the liability the phrase amounts incurred in the decommissioning of a nuclear power plant should be interpreted to have the same meaning as the term nuclear decommissioning costs under sec_468a because the relevant language contained in both sec_172 and sec_468a was added to the code by the same section of the tax_reform_act_of_1984 the 1984_act and both sections were intended to provide relief to the nuclear power plant industry see generally h_rep_no 98th cong 2d sess accordingly a taxpayer’s expenses in decommissioning the power plants that are deductible under chapter of the code are amounts incurred in the decommissioning of a nuclear power plant under sec_172 to the extent they are amounts described in sec_1_468a-1 of the regulations moreover the act or failure to act giving rise to such liabilities has occurred at least years prior to the beginning of the taxable_year when such liabilities will be deductible in the case of pre-dismantlement decommissioning costs the act giving rise to the liability occurred when licenses to operate the plants were granted and the plants were placed_in_service in the case of the liability for severance payments the act giving rise to such liability was when state enacted a statute which could be interpreted to allow such costs and the commission approved such costs as decommissioning expenses finally the taxpayer uses the accrual_method of accounting consequently to the extent deductions for nuclear decommissioning costs generate an nol that portion of the nol will qualify as a specified_liability_loss as defined in sec_172 the remaining issue concerns the taxable years to which such a loss may be carried as a general_rule sec_172 allows the unabsorbed portion of a specified_liability_loss to be carried back to each of the taxable years preceding the taxable_year of the loss with the 10th preceding_taxable_year being the first year to which the loss is carried however as noted above sec_172 generally permits the portion of a specified_liability_loss attributable to nuclear decommissioning expenses to be carried back to each of the taxable years during the period a beginning with the taxable_year in which such plant or unit thereof was placed_in_service and b ending with the taxable_year preceding the loss_year this special rule for nols generated by nuclear decommissioning costs and the economic_performance requirements of sec_461 for accrual_method taxpayers were both originally enacted in the same section of the 1984_act in adding sec_172 to the code the 1984_act provided for an extended carryback period for such losses however former sec_172 did not allow carrybacks to taxable years beginning before plr-147158-13 date unless the loss could be carried back to those years without the benefit of special rules for deferred statutory or tort liability losses in section of the omnibus budget reconciliation act of the 1990_act congress reorganized the provisions in sec_172 congress placed the 10-year carryback for product_liability losses and what had previously been called deferred statutory or tort liability losses under the same subsection of sec_172 namely sec_172 labeling such losses specified liability losses after striking certain sections of sec_172 in section b a of the 1990_act congress enacted a new sec_172 included in section b b of the 1990_act is the following savings provision which continued the carryback limitation originally contained in the 1984_act the portion of any loss which is attributable to a deferred_statutory_or_tort_liability_loss as defined in sec_172 of the internal_revenue_code_of_1986 as in effect on the day before the date of the enactment of this act may not be carried back to any taxable_year beginning before date by reason of the amendment made by subparagraph a in section of the tax and trade relief extension act of the act congress restricted the types of liabilities the deduction of which could generate a specified_liability_loss to five enumerated liabilities in addition to product_liability losses including federal or state law liabilities to decommission a nuclear power plant or any unit thereof prior to the act a specified_liability_loss could be based on any deduction arising out of a federal or state law provided the additional requirements of the statute were satisfied in contrast to the prior acts in the act congress did not enact a savings provision prohibiting the carryback of specified liability losses to any taxable_year beginning before date plant a was placed_in_service in year a but plant b was placed_in_service in year b this raises the question of whether the portion of any specified_liability_loss attributable to expenses to decommission plant a may be carried back to year a a taxable_year beginning before date in the act congress only amended the definition of a specified_liability_loss congress did not amend the code sections that addressed the taxable years to which such losses could be carried back congress did not amend sec_172 which contains the special carryback rule for specified liability losses attributable to deductions for nuclear decommissioning costs consequently the savings provision contained in the 1990_act continues to apply to sec_172 after the purely definitional changes that congress made in the act therefore the first taxable_year that any specified_liability_loss attributable to decommissioning plant a may be carried back to is year b the first taxable_year that the portion of any specified_liability_loss attributable to decommissioning plant b may be carried back to is also year b plr-147158-13 except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above we note that even though the granting of the license by the nrc is the act giving rise to the liability the liability is not incurred until economic_performance occurs - when the actual decommissioning takes place the taxpayer may apply sec_172 after such time this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives we are also sending a copy of this letter_ruling to the director sincerely peter c friedman senior technician reviewer branch passthroughs special industries cc
